
	
		I
		112th CONGRESS
		1st Session
		H. R. 2891
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To delay implementation of the Cross-State Air Pollution
		  Rule of the Environmental Protection Agency.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Energy Independence Act.
		2.Delay in
			 implementation of Cross-State Air Pollution rule
			(a)DelayNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency shall not implement
			 the final rule entitled Federal Implementation Plans: Interstate
			 Transport of Fine Particulate Matter and Ozone and Correction of SIP
			 Approvals (76 Fed Reg. 48208 (August 8, 2011); commonly referred to as
			 the Cross-State Air Pollution Rule) or any successor or
			 substantially similar rule (other than the rules described in subsection (b))
			 before the end of calendar year 2021.
			(b)Applicability of
			 Clean Air Interstate Rule in interimNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency shall—
				(1)continue to implement the Clean Air
			 Interstate Rule and the rule establishing Federal Implementation Plans for the
			 Clean Air Interstate Rule as promulgated and modified by the Administrator of
			 the Environmental Protection Agency (70 Fed. Reg. 25162 (May 12, 2005), 71 Fed.
			 Reg. 25288 (April 28, 2006), 71 Fed. Reg. 25328 (April 28, 2006), 72 Fed. Reg.
			 59190 (Oct. 19, 2007), 72 Fed. Reg. 62338 (Nov. 2, 2007), 74 Fed. Reg. 56721
			 (Nov. 3, 2009)) through the end of calendar year 2021; and
				(2)not promulgate any
			 modification to any rule described in paragraph (1).
				
